Case 1:20-cv-01006-GHW Document 121-13 Filed 07/02/21 Page 1 of 11




                         Exhibit 13
Case 1:20-cv-01006-GHW Document 121-13 Filed 07/02/21 Page 2 of 11
Case 1:20-cv-01006-GHW Document 121-13 Filed 07/02/21 Page 3 of 11
Case 1:20-cv-01006-GHW Document 121-13 Filed 07/02/21 Page 4 of 11
Case 1:20-cv-01006-GHW Document 121-13 Filed 07/02/21 Page 5 of 11
Case 1:20-cv-01006-GHW Document 121-13 Filed 07/02/21 Page 6 of 11
Case 1:20-cv-01006-GHW Document 121-13 Filed 07/02/21 Page 7 of 11
Case 1:20-cv-01006-GHW Document 121-13 Filed 07/02/21 Page 8 of 11
Case 1:20-cv-01006-GHW Document 121-13 Filed 07/02/21 Page 9 of 11
Case 1:20-cv-01006-GHW Document 121-13 Filed 07/02/21 Page 10 of 11
Case 1:20-cv-01006-GHW Document 121-13 Filed 07/02/21 Page 11 of 11
